119 Ga. App. 827 (1969)
169 S.E.2d 173
HOBGOOD
v.
MITCHELL.
44510.
Court of Appeals of Georgia.
Argued June 4, 1969.
Decided June 18, 1969.
Albert B. Wallace, for appellant.
Paul S. Weiner, for appellee.
HALL, Judge.
The plaintiff filed a notice of appeal from a judgment of the superior court overruling his motion to dismiss the defendant's appeal to that court from a judgment of a justice of the peace court. The judgment which is appealed to this court left the case pending in the trial court, and the trial court did not certify that immediate review should be had as required by law. Ga. L. 1968, pp. 1072, 1073. The appeal is therefore premature and must be dismissed. Rockmart Finance Co. v. High, 118 Ga. App. 351 (163 SE2d 758).
An able jurist, Justice Sam Erwin of the Supreme Court of North Carolina, later elected to the United States Senate, equates the mandate of the Magna Carta, "To no one will we deny justice, to no one will we delay it" with the law's policy against piecemeal appellate review: "There is no more effective way to procrastinate the administration of justice than that of bringing cases to an appellate court piecemeal through the medium of successive appeals from intermediate orders." Veasey v. City of Durham, 231 N. C. 357, 363 (57 SE2d 377).
Appeal dismissed. Jordan, P. J., concurs. Whitman, J., concurs in the judgment.